Name: Council Regulation (EEC) No 4015/86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain (1987)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  tariff policy
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 374 / 31 COUNCIL REGULATION (EEC) No 4015 / 86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain ( 1987 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 31 thereof , to the statistics of imports from Spain over a representative period and also to the economic outlook for the quota period concerned ; Whereas , during the last three years for which statistics are available , the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Member State 1983 1984 1985 Benelux 0,7 7,2 8,7 Denmark 0,1 2,9 1,9 Germany 4,1 11,9 5,7 Greece 1,1 1,3  France 58,2 39,4 49,1 Ireland 27,8 13,9 2,2 Italy 4,2 10,8 15,7 United Kingdom 3,8 12,6 16,7 Having regard to the proposal from the Commission , Whereas , under Articles 30 and 31 of the Act of Accession , the customs duties applicable , on the import into the Community of Ten , of other woven fabrics of cotton falling within tariff heading 55.09 and originating in Spain within the limits of a Community tariff quota of 2 013 tonnes shall be progressively abolished ; whereas these duties will be reduced to 77,5 % of the basic duties on 1 January 1987 ; whereas by derogation from Article 30 of the Act of Accession , Regulation (EEC ) No 443 / 86 (') provides that the basic duties shall be those which were actually applied on 1 January 1986 ; whereas , therefore , to establish the duties applicable on the import of these products , a Community tariff quota should be opened for the period 1 January to 31 December 1987 for 2 013 tonnes of other woven fabrics of cotton , originating in Spain , falling within heading 55.09 of the Common Customs Tariff at the duties as shown in the list in Article 1 ; Whereas Article 1 of Protocol 3 annexed to the Act of Accession provides for particular rules for the import into Portugal of the products in question , originating in Spain ; whereas , consequently , the Community tariff quota is applicable only in the Community of Ten ; Whereas , in view of these factors , and of market forecasts for the products in question and in particular of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Benelux 4,5 Denmark 3,4 Germany 5,6 Greece 0,6 France 53,4 Ireland 21,2 Italy 8,5 United Kingdom 2,8 Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the principles mentioned above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , to reflect as accurately as possible the true trend of the market of the products in question , such allocation should be in proportion to the requirements of the Member States calculated by reference Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of those Member States having used up their initial quota shares ; whereas in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should under present circumstances be fixed at 88 % of the quota ; OJ No L 50 , 28 . 2 . 1986 , p. 9 . Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into No L 374 / 32 Official Journal of the European Communities 31 . 12 . 86 part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , account and avoid any break in continuity , any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof; HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1987 , on the imports into the Community of Ten , the duties for the following products originating in Spain shall be suspended at a level and within the limits of a Community tariff quota as follows : Whereas if, at a given date in the quota period , a substantial quantity of an initial share remains unused in a Member State , it is essential that that Member State should return a significant proportion to the reserve , to prevent a Order No CCT heading No Rate of duty ­Description Quota volume ( tonnes ) (% ) 09.0315 55.09 2 013Other woven fabrics of cotton : A. Containing 85 % or more by weight of cotton : I. Of a width of less than 85 cm II . Other B. Other : I. Of a width of less than 85 cm II . Other 3,1 3,1 3,1 3,1 portion returned to the reserve where Article 5 is applied , has been used up , then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . Article 2 1 . A first instalment amounting to 1 770 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among the Member States ; the respective shares , which subject to Article 5 shall be valid until 31 December 1987 shall be as follows : (tonnes) 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next unit . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 80 60 100 10 945 375 150 50 2 . The second instalment of 243 tonnes shall constitute the reserve . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third .Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the This process shall continue until the reserve is used up . 31 . 12 . 86 Official Journal of the European Communities No L 374 / 33 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that these might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 5 The Member States shall return to the reserve , not later than 1 October 1987 , such unused portion of their initial share which , on 15 September 1987 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1987 , notify the Commission of the total quantities of the products in question up to 15 September 1987 and charged against the tariff quota and of any quantities of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1987 , of the amount in the reserve after quantities have been returned pursuant to Article 5 . The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance available and , to this end , shall notify the amount of that balance to the Member State which makes such last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . For the Council The President G. HOWE